Exhibit 10.13

Named Executive Officers Salary and Bonus Arrangements for 2010

Base Salaries

The base salaries for 2011 for the executive officers (the “named executive
officers”) of First PacTrust Bancorp, Inc. (the “Company”) and Pacific Trust
Bank who will be named in the compensation table that will appear in the
Company’s upcoming 2011 annual meeting proxy statement are as follows:

 

     2011  

Name and Title

   Current
Base Salary  

Gregory A. Mitchell

President and Chief Executive Officer

   $ 416,000   

Hans R. Ganz

Pacific Trust Bank President and Chief Executive Officer

   $ 365,019   

James P. Sheehy

Executive Vice President—Secretary and Treasurer

   $ 165,006   

Melanie M. Yaptangco

Executive Vice President—Lending

   $ 165,006   

Description of 2010 Bonus Incentive Plan

On January 19, 2010, the Company’s Compensation Committee approved a cash
incentive bonus plan for 2010 (the “2010 Bonus Plan”) for all officers and
employees of the Company and the Bank. The plan provides for a discretionary
bonus pool of funds which would not exceed 10% of after-tax net income with a
minimum discretionary bonus pool amount of $150,000 in the aggregate. Bonuses
will be paid under the 2010 Bonus Plan in early 2011.

The key performance indicators used to determine whether any bonuses will be
paid under the 2010 Bonus Plan will be the same for all administration
employees. The amounts of the bonuses to be individually awarded under the 2010
Bonus Plan are fully discretionary, and may or may not be paid in whole or in
part based on the Compensation Committee’s qualitative assessment of individual
contributions toward the Company’s success relative to its profitability,
customer service, deposit growth, compliance, loan originations and portfolio
growth, loan charge-off and delinquency ratios. Payout percentages will vary
from employee to employee. All named executive officers are eligible under the
Plan.

For branch operations staff, a separate branch sales incentive bonus plan has
been created that is tied to individual deposit growth goals by branch, and is
not dependent on the general income of the Company.

Director Fee Arrangements for 2010

Each director of First PacTrust Bancorp, Inc., (the “Company”) also is a
director of Pacific Trust Bank (the “Bank”). Directors are not paid a fee for
service on the Company’s board. As of December 31, 2010, members of Pacific
Trust Bank’s board of directors who are “independent directors” will receive an
annual retainer fee of $5,000 in January of each calendar year. New directors
who are elected or appointed to the board during the year shall be paid a pro
rata annual retainer equal to 1/12 of the $5,000 fee for each full or partial
month remaining in that calendar year.

Non-employee directors shall be paid a fee of $2,000 for each Bank board meeting
attended. In addition, the Chairman of the Board receives a 50% premium ($1,000)
per Bank board meeting attended. Directors are not paid additional fees for
attendance at First PacTrust Bancorp, Inc. Board of Directors meetings.

Non-employee directors are also paid fees for their service on various
committees as follows: Executive Committee – $1,000 per meeting; Audit Committee
– $600 per meeting; Compensation Committee – $600 per meeting; Nominating
Committee – $500 per meeting; Strategic Planning Committee – $600 per meeting;
Investment Committee – $600 per meeting; Loan Committee – $2,000 per year;
Technology Committee – $1,200 per year; and Facilities Committee – $2,000 per
year. The Committee Chairmen also received a 50% premium.



--------------------------------------------------------------------------------

Attendance by telephone at Bank board meeting and committee meetings is
compensated at two-thirds the rate per meeting for directors attending in
person.

Directors attending the Company/Bank’s annual off-site planning session shall be
paid $2,000 in addition to any Board of Director or Committee per meeting fees.
There are no deferred compensation arrangements with any non-employee director.